Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered March 14, 2000, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly denied his Batson challenge (see, Batson v Kentucky, 476 US 79). The prosecutor advanced sufficient race-neutral reasons for exercising a peremptory challenge against the subject juror, and the burden then shifted to the defendant to prove that the peremptory challenge was used in a racially-discriminatory fashion (see, People v Payne, 88 NY2d 172). The defendant failed to satisfy his burden of proving that the explanations given by the prosecutor were pretextual (see, People v Payne, supra; People v Rose, 258 AD2d 483; People v Craig, 194 AD2d 687; see generally, Hernandez v New York, 500 US 352, 364-365). O’Brien, J. P., Florio, Schmidt and Smith, JJ., concur.